Citation Nr: 1619264	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for lumbosacral strain in excess of 10 percent prior to August 6, 2009, in excess of 40 percent from August 6, 2009, to August 14, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was before the Board in June 2014, it was remanded for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to August 6, 2009, the Veteran's lumbosacral strain was manifested by a combined range of motion of the thoracolumbar spine greater than 120 degrees, but less than 235 degrees; it was not manifested by limitation of forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion of the thoracolumbar spine limited to less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  From August 6, 2009, to August 14, 2014, the Veteran's lumbosacral strain was manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; it was not manifested by ankylosis of the entire thoracolumbar spine.

3.  On and after August 15, 2014, the Veteran's lumbosacral strain has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but less than 60 degrees; it has not been manifested by limitation of forward flexion to 30 degrees or less or by ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to August 6, 2009, the criteria for a disability rating in excess of 10 percent for lumbosacral strain were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

2.  From August 6, 2009, to August 14, 2014, the criteria for a disability rating in excess of 40 percent for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

3.  On and after August 15, 2014, the criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his claim in an April 2009 letter, prior to the May 2009 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded two appropriate VA examinations during the time period relevant to this appeal.  As such, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  

Accordingly, the Board will now address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

For the time period on appeal, the Veteran's lumbosacral strain has been rated under Diagnostic Code 5237, which utilizes the general rating formula for rating diseases and injuries of the spine.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Veteran was initially granted service connection for his lumbosacral strain in an October 2002 rating decision, and a 10 percent disability rating was assigned.  The current claim for an increased rating was filed in April 2009, and the RO issued the May 2009 rating decision on appeal continuing the Veteran's 10 percent rating.  When the Veteran's claim came before the Board in June 2014, it was remanded with instructions for the RO to afford the Veteran an additional VA examination addressing the severity of his lower back disability, and to obtain additional treatment records from the Orlando VA Medical Center (VAMC).  On the basis of the subsequently obtained August 2014 examination report and VAMC treatment records, the Appeals Management Center (AMC), in Washington, D.C., issued a rating decision in November 2014 increasing the Veteran's disability rating to 40 percent for the period from August 6, 2009, to August 14, 2014, and to 20 percent on and after August 15, 2014.  Also in November 2014, the AMC issued a supplemental statement of the case explaining why ratings higher than 40 percent and 20 percent, respectively, were not warranted for the relevant time periods.

The Veteran was previously afforded a VA examination in May 2009.  At the examination, he reported constant pain for the last 5 years which was worse at night.  The Veteran's gait was noted to be normal, and he had no lumbar flattening, lordosis, scoliosis, or ankylosis.  Guarding and pain on motion were noted, but the guarding was not severe enough to result in an abnormal gait.  Thoracolumbar spine forward flexion was measured to end at 90 degrees, extension at 5 degrees, left lateral flexion at 30 degrees, right lateral flexion at 10 degrees, left lateral rotation at 30 degrees, and right lateral rotation at 20 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitation of motion after repetitive testing.  X-ray imaging showed mild degenerative disc disease, mild sclerosis, and osteoarthritis.  Based on the examination findings, the RO issued the aforementioned May 2009 rating decision continuing the Veteran's previously assigned 10 percent disability rating.  

In his August 2009 notice of disagreement (NOD), the Veteran stated that he felt the May 2009 examination had been inaccurate, as the examiner did not take into consideration the effects of his daily activities.  The Veteran attached treatment notes from the Orlando VAMC to his NOD.  These records include a note dated August 6, 2009, which states that the Veteran's May 2009 examination was done at a time when he was not performing his usual activities of daily living, including maintenance of his home, cleaning, and yard work.  The note states that the Veteran had since restarted these activities and had an increase in back pain which he felt was a more accurate representation of his day-to-day abilities and pain level.  At his August 6, 2009, visit, the Veteran reported his pain level as 10 out of 10.  His forward flexion of the thoracolumbar spine was limited to 25 degrees, and extension was limited to 5 degrees.  These results formed the basis of the AMC's November 2014 decision to increase the Veteran's disability rating to 40 percent effective August 6, 2009, the date of the pertinent Orlando VAMC treatment note.

The Veteran was afforded an additional VA examination on August 15, 2014.  The examiner noted a diagnosis of lumbosacral strain with disc degeneration and sclerosis.  The Veteran reported constant pain which was increased with activities like bending and mowing the lawn.  The examiner noted the Veteran's report of flare-ups impacting the function of his back, but stated it would be mere speculation to calculate additional limitation of motion during a flare-up since the Veteran was not experiencing a flare-up at the time of the examination.  The Veteran's forward flexion was measured as ending at 55 degrees, with objective evidence of painful motion at 50 degrees.  His extension was 20 degrees, with objective evidence of painful motion also at 20 degrees.  His right and left lateral flexion were both 30 degrees or greater.  His right and left lateral rotation were both 30 degrees or greater.  The Veteran was noted to be able to perform repetitive-use testing with 3 repetitions.  Following three repetitions, the Veteran's forward flexion decreased to 50 degrees, his extension increased to 25 degrees, while his right and left lateral flexion and right and left lateral rotation were unchanged.  The examiner noted functional loss, impairment, and/or additional limitation of range of motion after repetitive use, including less movement than normal and pain on movement.  The examiner noted the Veteran had muscle spasm and guarding that resulted in an abnormal gait or abnormal spinal contour.  The examiner noted the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, and she further noted there was no ankylosis of the spine.  The examiner stated that the Veteran's condition impacted his ability to work, and specifically would impact his function in a physical job.  However, the examiner stated that a sedentary job would not be impacted, and his condition did not preclude employment.  The results of this examination formed the basis of the AMC's November 2014 decision to set the Veteran's disability rating at 20 percent effective on the date of the examination, August 15, 2014.

With regard to the period prior to August 6, 2009, the Board finds that the evidence of record supports the RO's continuation of the Veteran's previously assigned 10 percent disability rating.  Specifically, the Board notes that at the Veteran's May 2009 examination, the combined range of motion of his thoracolumbar spine was 185 degrees, which warrants a 10 percent rating under Diagnostic Code 5237.  Upon a thorough review of the record, however, there is no evidence prior to August 6, 2009, of forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the entire thoracolumbar spine.  As such, the Board finds that a rating in excess of 10 percent prior to August 6, 2009, is not warranted under the rating schedule.

Regarding the period from August 6, 2009, to August 14, 2014, the Board finds that the evidence of record supports the AMC's assignment of a 40 percent disability rating.  Specifically, the Board notes that the Veteran's thoracolumbar spine extension was measured as ending at 25 degrees at his August 6, 2009, visit to the Orlando VAMC.  This test result warrants a 40 percent disability rating under Diagnostic Code 5237.  However, upon a thorough review of the record, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, during this period.  As such, the Board finds that a disability rating in excess of 40 percent is not warranted during the period from August 6, 2009, to August 14, 2014, under the rating schedule.

Regarding the period on and after August 15, 2014, the Board finds that the evidence of record supports the AMC's assignment of a 20 percent disability rating.  Specifically, the Board notes that at his August 15, 2014, VA examination, the forward flexion of the Veteran's thoracolumbar spine was measured as ending at 55 degrees, with objective evidence of painful motion at 50 degrees.  Following three repetitions, the Veteran's forward flexion decreased to 50 degrees.  The examiner also noted the Veteran had muscle spasm and guarding that resulted in an abnormal gait or abnormal spinal contour.  The Veteran's limitation of forward flexion at the August 15, 2014, examination, taking into account pain and additional loss of range of motion upon repetitive testing, and the findings of muscle spasm and guarding severe enough to result in an abnormal gait or spinal contour, warrant a 20 percent disability rating under Diagnostic Code 5237.  However, upon a thorough review of the record, there is no evidence of limitation of forward flexion of the thoracolumbar spine to less than 30 degrees, or ankylosis of the entire thoracolumbar spine on or after August 15, 2014.  As such, the Board finds that a disability rating in excess of 20 percent on or after August 15, 2014, is not warranted under the rating schedule.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings in excess of those currently assigned.

Consideration has been given to assigning a further staged rating for the disability decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons explained above, the Board has determined that further staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected lumbosacral strain, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  There is no suggestion in the record that the Veteran's lower back disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

Entitlement to a disability rating for lumbosacral strain in excess of 10 percent prior to August 6, 2009, in excess of 40 percent from August 6, 2009, to August 14, 2014, and in excess of 20 percent thereafter is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


